DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 102759636 A).
Regarding claim 1, Yang shows in Fig. 4 (see Examiner’s annotations below) and related text a microelectromechanical system (MEMS) inertial sensor (¶ [0040] of previously attached English machine translation) comprising: 
a substrate 201 having a first (downward-facing) surface ([0042], line 299);
a movable proof mass 104 having a second (upward-facing) surface facing the first surface of the substrate and lying substantially in a plane ([0040], lines 271-272 and [0041], line 279; see the Examiner’s annotated Fig. 4 below); 

    PNG
    media_image1.png
    687
    1398
    media_image1.png
    Greyscale

an anchor 103/203 substantially perpendicular to the first surface (at least a thickness direction of 103/203 collectively is substantially perpendicular to the first surface), coupling the substrate to the proof mass and positioned between the first surface of the substrate and the plane in which the second surface of the movable proof mass substantially lies ([0041], line 293 and [0042], line 304; note: the plain meaning of anchor is “any device that holds something else secure; anything that gives or seems to give stability or security” (Webster’s New World Dictionary, Third College Edition (1994)); given that Yang identifies element 103 as a metal bonding region and element 203 as a metal bonding area, it is the Examiner’s position that 103/203 collectively qualifies as an anchor because it holds the first silicon cover plate 2 and the silicon structure layer 1 securely together and thereby gives stability to the MEMS accelerometer);
a trench 204 formed in the first surface of the substrate ([0042], line 300), the trench being filled at least partially with a solid dielectric material 202 ([0042], line 303) having a thickness of at least 3µm with respect to a (vertical) direction perpendicular to 
an electrode 205 formed over the trench ([0042], line 304), the electrode and the proof mass forming a sense capacitor configured to sense motion of the proof mass relative to the substrate in response to acceleration of the MEMS inertial sensor ([0040]).
Regarding claim 2, Yang shows the trench has substantially vertical sidewalls (Fig. 4).
Regarding claim 3, Yang discloses the trench has a thickness, with respect to the direction, that is between 5µm and 20µm ([0047], line 362).
Regarding claim 4, Yang shows the electrode is disposed on the solid dielectric material (Fig. 4).
Regarding claim 5, Yang shows the electrode is disposed between the proof mass and the trench along the direction (Fig. 4).
Regarding claim 9, Yang discloses the sense capacitor is configured to sense out-of-plane motion of the proof mass relative to the substrate in response to the acceleration of the MEMS inertial sensor ([0040]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 102759636 A) in view of Larsen et al. (US 2014/0306323 A1).
Regarding claim 6, Yang discloses substantially the entire claimed invention, as applied to claim 1 above.
Yang does not disclose the trench comprises a plurality of columns of the solid dielectric material, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of columns of semiconductor material formed in the trench.
Larsen teaches in Fig. 7 and related text the trench 20 comprises a plurality of columns of the solid dielectric material 36, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of columns of semiconductor material 32a/32b/32c formed in the trench ([0017], lines 1-9; [0029], line 3; [0034], lines 1-15).
Yang and Larsen are analogous art because they both are directed to semiconductor devices comprising trenches provided in a semiconductor substrate and containing a dielectric material, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Larsen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s device to form the trench to comprise a plurality of columns of the solid dielectric material, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of columns of semiconductor material formed in the trench, as taught by Larsen, in order to achieve a suitable balance between a reduction in parasitic capacitance between the electrode and the semiconductor substrate and mechanical support for the electrode overlying the trench, especially in applications where the MEMS inertial sensor may be subjected to .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 102759636 A) in view of Gogoi et al. (US 2009/0174040 A1).
Regarding claim 7, Yang discloses substantially the entire claimed invention, as applied to claim 1 above.
Yang does not disclose the trench comprises a plurality of columns of the solid dielectric material, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of interstices in the trench.
Gogoi teaches in Fig. 1 and related text the trench comprises a plurality of columns of the solid dielectric material 316, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of interstices 314 in the trench ([0025], lines 1-3 and [0026], lines 1-3).
Yang and Gogoi are analogous art because they both are directed to semiconductor devices comprising trenches provided in a semiconductor substrate and containing a dielectric material, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Gogoi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s device to form the trench to comprise a plurality of columns of the solid dielectric material, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of interstices in the trench, as taught by Gogoi, in order to use the plurality of columns of the solid dielectric r=1) (Gogoi: [0030]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 102759636 A) in view of Tsai et al. (US 2016/0090295 A1).
Regarding claim 8, Yang discloses substantially the entire claimed invention, as applied to claim 1 above.
Yang does not disclose a dielectric layer formed on the first surface of the substrate, the solid dielectric material in the trench being thicker than the dielectric layer along the direction.
Tsai teaches in Fig. 2A and related text a dielectric layer GOX formed on the first (top) surface of the substrate 21, the solid dielectric material 22O in the trench being thicker than the dielectric layer along the (vertical) direction ([0022], lines 8 and 30-31).
Yang and Tsai are analogous art because they both are directed to semiconductor devices comprising trenches provided in a semiconductor substrate and containing a dielectric material, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Tsai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s device to form a dielectric layer on the first surface of the substrate, the solid dielectric material in the trench being thicker than the dielectric layer along the direction, as taught by Tsai, in order to provide at .
Claims 10-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over De Samber et al. (US 5,814,554) in view of Brand (US 6,172,401 B1).
Regarding claim 10, De Samber shows in Figs. 1, 2 and related text a microelectromechanical system (MEMS) inertial sensor (Col. 1, lines 18-24 and Col. 3, lines 26-28) comprising: 
a substrate 1 having a first (top) surface (Col. 3, lines 32-33); 
a proof mass 7 (7’/7”) coupled to the substrate (Col. 4, lines 25-34); 
a dielectric layer 11 disposed on the first surface of the substrate (Col. 3, lines 44-45); 
a solid dielectric material region 16 (indirectly) contacting the dielectric layer, the solid dielectric material region being thicker than the dielectric layer with respect to a (vertical) direction perpendicular to the first surface of the substrate (Col. 3, lines 54-55); and
an electrode 6 formed over the solid dielectric material region (Col. 3, line 30), the electrode and the proof mass forming a sense capacitor configured to sense motion of the proof mass relative to the substrate in response to acceleration of the MEMS inertial sensor.
De Samber does not disclose a trench formed in the substrate, the solid dielectric material region being disposed in the trench, and the solid dielectric material having a thickness of at least 3µm with respect to the direction.

De Samber and Brand are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify De Samber with the specified features of Brand because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Samber’s device to form a trench in the substrate, the solid dielectric material region being disposed in the trench, and the solid dielectric material having a thickness of at least 3µm with respect to the direction, as taught by Brand, in order to substitute Brand’s shallow trench isolation (STI) process for De Samber’s local oxidation of silicon (LOCOS) process to avoid the peripheral thinning (“bird’s beak”) phenomenon that is well known for LOCOS, and also to provide that a top surface of the solid dielectric material region is substantially coplanar with a top surface of the semiconductor substrate, thereby permitting an overlying metal drain electrode to be planar rather than having to surmount the protruding LOCOS structure.
Therefore, the combined device teaches “an electrode formed over the trench,” as recited in claim 10, line 10.
Regarding claim 11, De Samber in view of Brand shows the trench has substantially vertical sidewalls (Brand: Fig. 11).
Regarding claim 12, De Samber in view of Brand discloses the trench has a thickness, with respect to the direction, that is between 5µm and 20µm (Brand: Col. 4, lines 60-61).
Regarding claim 13, De Samber in view of Brand shows the electrode is disposed on the dielectric layer (De Samber: Fig. 2).
Regarding claim 14, De Samber in view of Brand shows the electrode is disposed between the proof mass and the trench along the direction (De Samber: Fig. 2; Brand: Fig. 11).
Regarding claim 21, De Samber shows in Figs. 1, 2 and related text a microelectromechanical system (MEMS) inertial sensor (Col. 1, lines 18-24 and Col. 3, lines 26-28) comprising: 
a substrate 1 having a first (top) surface (Col. 3, lines 32-33); 
a proof mass 7 (7’/7”) coupled to the substrate (Col. 4, lines 25-34); 
a dielectric layer 11 disposed on the first surface of the substrate (Col. 3, lines 44-45); 
a solid dielectric material region 16 thicker than the dielectric layer with respect to a (vertical) direction perpendicular to the first surface of the substrate, wherein the solid dielectric material region is in (indirect) contact with the dielectric layer (Col. 3, lines 54-55); and
an electrode 6 formed over the dielectric material region (Col. 3, line 30), the electrode and the proof mass forming a sense capacitor configured to sense motion of the proof mass relative to the substrate in response to acceleration of the MEMS inertial sensor.

Brand teaches in Fig. 11 and related text the solid dielectric material region 210 filling at least a portion of a trench formed through the first surface of the substrate 200 (Col. 9, lines 17-18), and the solid dielectric material having a thickness of at least 3µm with respect to the direction (Col. 4, lines 53-64).
De Samber and Brand are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify De Samber with the specified features of Brand because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Samber’s device to form the solid dielectric material region to fill at least a portion of a trench formed through the first surface of the substrate, the solid dielectric material having a thickness of at least 3µm with respect to the direction, as taught by Brand, in order to substitute Brand’s shallow trench isolation (STI) process for De Samber’s local oxidation of silicon (LOCOS) process to avoid the peripheral thinning (“bird’s beak”) phenomenon that is well known for LOCOS, and also to provide that a top surface of the solid dielectric material region is substantially coplanar with a top surface of the semiconductor substrate, thereby permitting an overlying metal drain electrode to be planar rather than having to surmount the protruding LOCOS structure.
Regarding claim 22, De Samber in view of Brand shows the electrode is disposed between the proof mass and the solid dielectric material region along the direction (De Samber: Fig. 2).
Regarding claim 23, De Samber in view of Brand discloses the solid dielectric material region has a thickness, with respect to the first surface of the substrate, that is between 5µm and 20µm (Brand: Col. 4, lines 60-61).
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Samber et al. (US 5,814,554) in view of Brand (US 6,172,401 B1) as applied to claims 10 and 21 above, respectively, and further in view of Suzuki (US 2005/0032266 A1).
Regarding claim 15, De Samber in view of Brand disclose substantially the entire claimed invention, as applied to claim 10 above.
De Samber in view of Brand do not explicitly disclose the dielectric layer and the solid dielectric material region comprise a common solid dielectric material.
Suzuki teaches in Fig. 13 and related text the dielectric layer 38 and the solid dielectric material region 36 comprise a common solid dielectric material (silicon oxide) ([0084], lines 4-6 and [0085], lines 4-7).
De Samber, Brand and Suzuki are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify De Samber in view of Brand with the specified features of Suzuki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of De Samber in view of Brand 
Regarding claim 24, De Samber in view of Brand disclose substantially the entire claimed invention, as applied to claim 21 above.
De Samber in view of Brand do not explicitly disclose the dielectric layer and the solid dielectric material region comprise a common solid dielectric material.
Suzuki teaches in Fig. 13 and related text the dielectric layer 38 and the solid dielectric material region 36 comprise a common solid dielectric material (silicon oxide) ([0084], lines 4-6 and [0085], lines 4-7).
De Samber, Brand and Suzuki are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify De Samber in view of Brand with the specified features of Suzuki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of De Samber in view of Brand to form the dielectric layer and the solid dielectric material region to comprise a common solid dielectric material, as taught by Suzuki, in order to simplify the manufacturing process, and to leverage the technological maturity of silicon oxide formed by thermal oxidation of silicon.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over De Samber et al. (US 5,814,554) in view of Brand (US 6,172,401 B1) as applied to claim 10 above, and further in view of Gogoi et al. (US 2009/0174040 A1).
Regarding claim 16, De Samber in view of Brand disclose substantially the entire claimed invention, as applied to claim 10 above.
De Samber in view of Brand do not disclose the solid dielectric material region comprises a plurality of columns of the solid dielectric material formed in the trench, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of interstices in the trench.
Gogoi teaches in Fig. 1 and related text the solid dielectric material region comprises a plurality of columns of the solid dielectric material 316 formed in the trench, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of interstices 314 in the trench ([0025], lines 1-3 and [0026], lines 1-3).
De Samber, Brand and Gogoi are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify De Samber in view of Brand with the specified features of Gogoi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of De Samber in view of Brand to form the solid dielectric material region to comprise a plurality of columns of the solid dielectric material formed in the trench, and wherein the plurality of columns of the solid dielectric material alternate with a plurality of interstices in the trench, as taught by Gogoi, in order to use the plurality of columns of the solid dielectric material for r=1) (Gogoi: [0030]).
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Yang does not teach “an anchor substantially perpendicular to the first surface, coupling the substrate to the proof mass and positioned between the first surface of the substrate and the plane in which the second surface of the movable proof mass substantially lies,” as recited in claim 1, the current rejection characterizes Yang’s metal bonding region 103 and metal bonding area 203 as corresponding collectively to the anchor as claimed.  In the Examiner’s annotated Fig. 4 of Yang below, it is evident that 103/203 is positioned between the first (downward-facing) surface of the substrate 201 and the plane in which the second (upward-facing) surface of the movable proof mass 104 substantially lies.

    PNG
    media_image2.png
    622
    1266
    media_image2.png
    Greyscale

anchor is “any device that holds something else secure; anything that gives or seems to give stability or security” (Webster’s New World Dictionary, Third College Edition (1994)).  Given that Yang identifies element 103 as a metal bonding region and element 203 as a metal bonding area, it is the Examiner’s position that 103/203 collectively qualifies as an anchor because it holds the first silicon cover plate 2 and the silicon structure layer 1 securely together and thereby gives stability to the MEMS accelerometer.  Accordingly, the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 102759636 A) is being maintained by the Examiner.
In response to Applicant’s argument that De Samber in view of Brand does not teach “a solid dielectric material region…contacting the dielectric layer,” as recited in claim 10, and “the solid dielectric material region is in contact with the dielectric layer,” as recited in claim 21, it is noted that the term “contact” is a broad term of structural, electrical and/or thermal relationship and encompasses direct contact (i.e., direct physical contact), indirect contact (i.e., indirect physical contact), electrical contact, and thermal contact, as understood by one of ordinary skill in the art.  US 2018/0246257 (“Genier”) is cited as evidence in support of the Examiner’s interpretation of the term “contact.”  Genier explains in paragraph [0048], lines 10-19 thereof: 
As used herein, the term "contact" can mean either direct contact or indirect contact. Direct contact refers to contact in the absence of intervening material and indirect contact refers to contact through one or more intervening materials. Elements in direct contact touch each other. Elements in indirect contact do not touch each other, but do touch an intervening material or series of intervening materials, where the intervening material or at least one of the series of intervening materials touches the other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/PETER M ALBRECHT/Examiner, Art Unit 2811